Citation Nr: 1500543	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-01 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for migraines, rated as noncompensable prior to March 19, 2012, and 30 percent thereafter.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to March 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO), which denied service connection for tinnitus and a bilateral knee condition, and granted service connection for migraines, with an assigned noncompensable rating, effective March 9, 2009.  In a March 2013, rating decision, the RO increased the disability rating for migraines, effective March 19, 2012.  

In May 2014, the Veteran testified at videoconference hearing before the undersigned.  A transcript has been associated with the claims file. 

The issues of entitlement to service connection for a bilateral knee condition and an initial rating in excess of 30 percent for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus began in active service.

2.  Beginning March 9, 2009, the Veteran has had migraines with prostrating attacks averaging at least once per month.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).

2.  The criteria for a 30 percent rating for migraines have been met since March 9, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, This provision only applies where the claimed disability is a chronic disease under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is such a disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran has a current tinnitus disability.  He has reported experiencing tinnitus, or ringing in his ears, during the current appeal.  He is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Second, an in-service incurrence or injury is shown by the Veteran's reports of in-service acoustic trauma.  He reports that during service he was exposed to acoustic trauma from mortar attacks, gunfire, and working for six years a tank mechanic.  The Veteran is also competent to report the onset and persistence of tinnitus symptoms.  See id.  His reports are consistent with the circumstances of his service as a tank mechanic in the Army and are deemed credible and presumed to have occurred.  See 38 U.S.C.A. § 1154(a) (West 2014).

Finally, there is evidence of a nexus between the in-service acoustic trauma and current tinnitus.  Throughout the claims process, including during the August 2010 and October 2011 VA examinations and in his April 2010 claim, the Veteran reported experiencing tinnitus since service.  As noted above, service connection may be proven by lay statements, including those of persistent and observable symptoms.  Charles, 16 Vet. App. at 374; see also 38 U.S.C.A. § 1154(a).  There is nothing to contradict the Veteran's competent reports, and they are deemed credible.  Thus, in the present case, service connection is being awarded based on continuity of symptomatology.  Walker, supra. 

All of the elements needed for service connection have been demonstrated, and service connection for tinnitus is established.  See 38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  The benefit of the doubt has been applied and the Veteran is granted service connection.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initial Rating

A 30 percent rating for migraines requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  Diagnostic Code 8100.  In the report of an August 2010 VA examination, the examiner related that the Veteran reported daily headaches, but that prostrating attacks occurred less than every two months.  At the hearing; however, he testified that the examiner did not correctly record his complaints and that he was having prostrating attacks twice per week.  In his January 2012, substantive appeal he reported that had been occurring weekly for the past several months.  The evidence is in at least equipoise as to whether the Veteran was having at least monthly prostrating attacks prior to March 19, 2012.  Accordingly, a 30 percent rating is warranted for the entire period since the March 9, 2009, effective date of service connection.


ORDER

Service connection for tinnitus is granted. 

A 30 percent rating is granted for migraines, effective from the date of service connection.


REMAND

Bilateral Knees

The Veteran testified at the May 2014 hearing that he received periodic treatment from VA and that doctors have recommended he seek physical therapy.  A review of the record does not reveal said treatment or recommendation.  VA has a duty to obtain all outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Migraines

The Veteran indicated at the May 2014 hearing that he recently began receiving treatment every 90 days for migraines and had been seen the previous week.  VA treatment records associated with the recorded are dated only through February 20, 2013.  VA has a duty to obtain all outstanding VA treatment records.  See id. 

As noted, the Veteran has disputed some of the reports on VA examinations.  The most recent examination does not include an opinion as to economic inadaptability-one of the criteria for a rating in excess of 30 percent.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment for migraines or knee disabilities, to include records dated from February 20, 2013.  

2.  If newly received records show a current knee disability, afford the Veteran a VA examination to obtain an opinion as to whether the disability is related to knee injuries in service.

3.  Afford the Veteran a VA examination to assess the current severity of his migraine disability.  The examiner must express an opinion, with reasons, as to whether there is severe economic inadaptability.

3.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


